DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sheldon et al. (Publication No. US 2019/0009095 A1, hereinafter “Sheldon”).

Regarding claims 1 and 11, Sheldon discloses a leadless pacemaker and a method for operating a leadless pacemaker device configured to provide for an intra-cardiac pacing, the leadless pacemaker device and method comprising the following steps:
using a processing circuitry configured to generate ventricular pacing signals for stimulating ventricular activity at a ventricular pacing rate (Fig. 3, (206) and pars. [0009] and [0071]:  …the disclosure provides a pacemaker including a pulse generator configured to deliver pacing pulses to a ventricle of a patient's heart….); and
receiving using a sensor configuration (Figs.2A-3, (162), (164),(212)) configured to receive a sense signal over a multiplicity of heart cycles (Figs. 3, 4 (400), (410) and  par. [0071]: …control circuit 206 may be configured to detect one or more of the A1, A2, and A3 events from motion sensor signal 250, for at least some ventricular cardiac cycles, for use in positively detecting the A4 event 260 and setting atrial event detection control parameters); 
said processing circuitry configured to derive, from signal portions of said sense signal relating to the multiplicity of heart cycles (Fig. 6, (400), (410)), a combined signal portion (par. [0097]: FIG. 7 is an averaged motion sensor signal 500 that may be determined by control circuit 206 by averaging the motion sensor signal acquired over multiple cardiac cycles, e.g., signals 400 and 410 of FIG. 6.  The averaged motion sensor signal 500 may represent the average of 3 to 20 or other predetermined number of cardiac cycles) and 
 (par. [0035]: According to the techniques disclosed herein, the RV pacemaker 14… is configured to detect an atrial event corresponding to atrial mechanical activation or atrial systole using a signal from the motion sensor, [0036]: RV pacemaker 14 may confirm that the motion signal identified as corresponding to an atrial event actually corresponds to the atrial event); and 
said processing circuitry configured to sum a predefined number of signal portions relating to different heart cycles to obtain said combined signal portion (par. [0097]: FIG. 7 is an averaged motion sensor signal 500 that may be determined by control circuit 206 by averaging the motion sensor signal acquired over multiple cardiac cycles, e.g., signals 400 and 410 of FIG. 6.  The averaged motion sensor signal 500 may represent the average of 3 to 20 or other predetermined number of cardiac cycles; a “sum” is incorporated in obtaining an average motion sensor signal).
Regarding claim 2,  Sheldon discloses the leadless pacemaker device according to claim 1, wherein said processing circuitry is configured to identify an atrial event based on a monitoring as to whether said combined signal portion crosses a threshold (par. [0007]: detecting a second event from the motion sensor signal following the first event; confirming that the first event is the atrial event in response to the second event occurring at least a threshold time interval …and confirming atrial tracking of the pacing pulses in response to confirming that the first event is the atrial event.
Regarding claim 4, Sheldon discloses the leadless pacemaker device according to claim 1, wherein said processing circuitry is configured to obtain, based on said sense signal, a signal portion relating to a heart cycle based on a time window within the heart cycle (Fig. 6 and par. [0085]: …motion sensor signals 400 and 410 acquired over two different cardiac cycles. A ventricular pacing pulse is delivered at time 0.0 seconds for both cardiac cycles. The top sensor signal 400 is received over one cardiac cycle and the bottom sensor signal 401 is received over a different cardiac cycle) 
Regarding claim 5, Sheldon discloses the leadless pacemaker device according to claim 4, wherein said processing circuitry is configured to adaptively set said time window for a heart cycle based on a prior ventricular event (par. [0060] The timing and detection of the ventricular mechanical events may be used to update the atrial refractory period…and may be used to confirm detection of the atrial systolic event occurring subsequent to expected ventricular mechanical events).  
Regarding claim 6, Sheldon discloses the leadless pacemaker device according to claim 4, wherein a start of said time window is defined based on a predefined delay time following a prior ventricular event (par. [0060] As such, ventricular mechanical event detection windows may be set during the atrial refractory period and may be set according to predetermined time intervals following identification of a ventricular electrical even.  
Regarding claim 7, Sheldon discloses the leadless pacemaker device according to claim 6, wherein at least one of said predefined delay time or a length of said time window is set based on an actual heart rate (Fig. 14 and par. [0159]: By setting the LR interval to an extended interval, control circuit 206 prevents a ventricular pacing pulse from being delivered during the next atrial cycle…this effective withholding of a ventricular pacing pulse by extending the A4 refractory period and the LR interval for one cardiac cycle eliminates any ventricular; in Fig. 14, the timing is based on an EKG time which would include hear rate).
Regarding claim 8, Sheldon discloses the leadless pacemaker device according to claim 1, wherein said sensor configuration includes at least two electrodes for receiving an electrical sense signal indicative of an atrial activity (Figs. 2A, 2B and pars. [0043]: …intracardiac RV pacemaker 14 shown in FIG. 1. RV pacemaker 14 includes electrodes 162 and 164 spaced apart along the housing 150 of pacemaker 14 for sensing cardiac electrical signals... [0044]: …pacemaker 14 may include two or more ring electrodes, two tip electrodes, and/or other types of electrodes exposed along pacemaker housing 150 for delivering electrical stimulation to heart 8 and sensing cardiac electrical signals).
Regarding claim 9, Sheldon discloses the leadless pacemaker device according to claim 8, which further comprises: 
a housing (Figs. 1 and 2, (150) and par.[0031]: Pacemakers 12 and 14 …one or more electrodes on the outer housing of the pacemaker) having a tip (Figs 2A, 2B (164)) and a far end (Figs 2A, 2B (104)); 
said at least two electrodes including one electrode disposed in a vicinity of said tip and another electrode disposed in a vicinity of said far end (par. [0043]: …Electrode 164 is shown as a tip electrode extending from a distal end 102 of pacemaker 14, and electrode 162 is shown as a ring electrode along a mid-portion of housing 150, for example adjacent proximal end 104); and 
said electrical sense signal being received by using said electrode in the vicinity of said tip and said electrode in the vicinity of said far end (Sheldon, par. [0044] Electrodes 162 and 164 form an anode and cathode pair for bipolar cardiac pacing and sensing).  
Regarding claim 10, Sheldon discloses leadless pacemaker device according to claim 1, wherein said sensor configuration includes at least one of a motion sensor, a pressure sensor or a sound sensor (Sheldon, Fig. 3 and  pars. [Abstract], [0046]: A motion sensor may be implemented as an accelerometer…The accelerometer provides a signal to a processor included in control electronics subassembly 152 for signal processing and analysis for detecting ventricular mechanical events and atrial systolic events for timing ventricular pacing pulses ).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Girodo et al. (Patent No. US 5,271,394, hereinafter Girodo).
Regarding claim 3, Sheldon discloses the leadless pacemaker device according to claim 1, but does not expressly disclose wherein said processing circuitry is configured to determine said combined signal portion anew for each heart cycle.
However, Girodo, in the same field of endeavor: method and apparatus for calculating atrial intervals for a cardiac pacing device in the event of an atrial even, discloses said processing circuitry is configured to determine said combined signal portion anew for each heart cycle (col. 4, lns.: 6-10 and col. 5, lns.: 20-26: …the delay between two "P" waves is measured...  This will be done each time over the selected number of cycles, e.g., eight cycles.  There is then calculated the average of these eight values; two P wave signals are measured successively over a selected number of cycles and therefore starts “anew for each heart cycle”). This is for the benefit of distinguishing which number of cycles creates an atrial event (col. 4, ln 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the leadless intra-cardiac pacemaker processing circuitry, as taught by Sheldon, to combine and process successive signal each time over a selected number of cycles (and therefore start anew), as taught by Girodo, in order to distinguish which number of cycles creates an atrial event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/          Examiner, Art Unit 3792                                                                                                                                                                                              
/ALLEN PORTER/         Primary Examiner, Art Unit 3792